This cause was originally brought in the Cuyahoga Common Pleas by Alfred Jensen and The Royal Insurance Co., Ltd., against the Cleveland Ry. Co. for injuries sustained by. Jensen, by a rapid transit car of the Railway Co It seems that Jensen was driving a milk truck and in nearing an intersection where the rails and the highway crossed, he looked to see whether a car was coming. This was done 300 feet from the intersection and again 150 feet therefrom. Jensen claimed that he first noticed the car when it was 200 feet up the tracks. He averred he was then 10 feet from the track and the car was travelling at a rate of 50 to 60 miles per hour and did not slacken. The court rendered judgment in favor of Jensen, but on a new trial, judgment was directed in favor of the Railway Co., said judgment being affirmed by the Court of Appeals.
Jensen contends in bringing the case to the Supreme Court that the evidence in the case warranted it being submitted to a jury. That he acted as any reasonably prudent man would under the circumstances. Until the car was within his range of vision he could not be expected to notice its approach; and the range of his vision included all of the track which reasonableness would require him to see.